MEMORANDUM **
Mohideen Samsudeen, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal, and request for relief under the Convention *624Against Torture (“CAT”). We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s denial of asylum based on an adverse credibility finding, because Samsudeen’s testimony was inconsistent with documentation he submitted regarding his fear of returning to India. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000) (stating that documents submitted by petitioner which contradict petitioner’s testimony may form the basis for an adverse credibility finding).
Because Samsudeen failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Because Samsudeen’s claim under the CAT is based on the same testimony that the IJ found not credible, and he points to no other evidence that he could claim the IJ should have considered in making its CAT determination, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.